Citation Nr: 1119284	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for status-post arthroscopy of the right (major) shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from May 1989 until September 1989, and from May 1990 until February 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the evaluation for status-post arthroscopy of the right shoulder from 0 to 30 percent, effective March 1, 2003, the first date following a convalescence period.

In December 2004, the Veteran was afforded a personal hearing before a decision review officer (DRO).  A copy of the hearing transcript is of record and has been reviewed.

This case was remanded by the Board in November 2007 and November 2009 for further development.  The case has since returned to the Board for further appellate consideration.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the Board has added such issue to the title page.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's service-connected right shoulder disability, status-post arthroscopy, is primarily manifested by pain, stiffness, arthritic changes, and some limitation of motion, but not manifested by fibrous union of the humerus, intermediate ankylosis of the scapulohumeral articulation, or limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for status-post arthroscopy of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 5202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in January 2003, December 2007, January 2010, February 2010,  March 2010, April 2010, and June 2010.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in September 2010.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's statements.  The Veteran has undergone VA examinations in conjunction with his claim and was afforded a DRO hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claims for benefits.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the DRO indicated during the hearing that a new VA examination of the right shoulder was in order.  

Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the RO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  He testified as to his right shoulder limitations.  

In light of the foregoing, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


Merits of the Veteran's right shoulder disability claim

The Veteran asserts that due to the severity of his right shoulder disability and the corresponding pain and functional impairment, the disability rating for the condition should be 70 percent.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran underwent arthroscopy of his right shoulder in November 2002.  In an April 2003 rating decision, the RO granted a temporary 100 percent evaluation based on the surgical treatment necessitating convalescence, effective November 13, 2002.  A noncompensable evaluation was assigned effective March 1, 2003.  

The Veteran's status-post arthroscopy of the right shoulder is currently evaluated as 30 percent disabling under Diagnostic Code 5202, 38 C.F.R. § 4.71a (2010).  Initially, the record reflects that the Veteran is right-handed.  Thus, his right shoulder disability involves the major upper extremity.

Under Diagnostic Code 5202, fibrous union of the major humerus warrants the next higher evaluation of 50 percent; nonunion of the major humerus (false flail joint) warrants a 60 percent evaluation; and loss of the head of the major humerus (flail shoulder) warrants a maximum 80 percent evaluation.

The Board acknowledges the x-ray evidence of arthritis in the right shoulder joint.  Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2010).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

For VA rating purposes, when the arm is at the side it is considered to be at 0 degrees and when it is raised to shoulder level it is at 90 degrees from the body.  Normal range of motion for the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

Evidence relevant to the severity of the Veteran's right shoulder disability includes private treatment records dated from December 2002 reflecting treatment since the November 2002 arthroscopy.  Physical therapy was prescribed.  
According to a May 2003 VA compensation and pension (C&P) joints examination report, the Veteran reported having pain and popping of his right shoulder, as well as limited motion.  Flexion of the right shoulder was to 120 degrees, abduction to 120 degrees, adduction to 30 degrees, external rotation to 16 degrees, and internal rotation to 60 degrees.  There was tenderness and pain with movement.  His grips were decreased on the right and he was unable to give resistance of the arms. X-rays of the right shoulder showed moderate functional impairment, status-post arthroscopy, and no evidence of arthritic changes.  The examiner opined that the Veteran may have reached his maximum benefit of physical therapy and convalescence.  

During the December 2004 DRO hearing, the Veteran testified that he experienced pain in his right shoulder on a daily basis. He also indicated that he is unable to rotate or but his right shoulder behind his back.  He was also experience "popping" and locking of his right shoulder.

VA treatment notes dated in 2006 and beyond show that the Veteran is receiving physical and occupational therapy on account of his right shoulder disability.  Diagnoses of chronic adhesive capsulitis of the right shoulder are shown.

During a May 2006 VA C&P joints examination, the Veteran reported flare ups of right shoulder pain once or twice a week.  Forward flexion and abduction of the Veteran' right shoulder was to 160 degrees with complaints of pain.  The Veteran exhibited 90 degrees of external rotation in his right shoulder with complaints of pain.  He had 80 degrees of internal rotation in his right shoulder with complaints of pain.  No additional limitation with repetitive motion was seen.  He had normal strength with good muscle tone in the upper arms.  X-ray of the right shoulder shows osteoarthritis with no evidence of any fracture.  His right bicep was tender to palpation.  Diagnosis was right bicep tendinitis with mild chronic strain in the right shoulder.  The examiner further indicated that bicep tendinitis is frequently a repetitive motion injury and it is at least as likely as not a significant portion of the Veteran's current shoulder pain related to occupational repetitive motion using a computer and not related to the injury that had occurred 15 years ago.

 In correspondence dated in January 2008, the Veteran reported that he received shots in his right shoulder to alleviate the pain. 

According to a May 2008 private treatment record, the Veteran's right shoulder was examined by a private physician.  There was tenderness over the right AC joint.  Forward flexion and abduction of the right shoulder was to 140 degrees.  In the adducted position, the right shoulder externally rotated 85 degrees and internally rotated to L1.  X-rays of the right shoulder showed evidence of osteolysis of the distal end of the right clavicle.  Impression was marked degenerative changes of the right AC joint with osteolysis of the distal clavicle.  The AC joint was injected with medication.  The following week, the Veteran had another visit to the physician.  He exhibited full abduction and full flexion of the right shoulder.  In the adducted position the right shoulder externally rotated to 85 degrees and internally rotated to T-12.  In the abducted position, the right shoulder externally rotated to 95 degrees and internally rotated to 75 degrees.  The Veteran had a markedly positive right shoulder impingement sign.  There was mild weakness of the rotator cuff, but no asymmetrical atrophy of the shoulder.  Impression was impingement syndrome of the right shoulder.

VA treatment records indicate that the Veteran was admitted in December 2009 for arthroscope of the right shoulder due to pain and limited range of motion.  A magnetic resonance imaging (MRI) scan of the right shoulder taken in December 2009 shows mild glenohumeral joint degenerative changes.

In a January 2010 rating decision, the RO granted another temporary 100 percent evaluation based on surgical treatment necessitating convalescence effective December 11, 2009.  An evaluation of 30 percent was assigned from March 1, 2010.

VA treatment notes dated in February 2010 and thereafter continue to show that the Veteran is undergoing occupational and physical therapy for his right shoulder disability.

In July 2010, the Veteran underwent an additional VA C&P examination.  He reported moderate to severe aching-type pain, locking up and popping of the right shoulder.  He also reported experiencing flare ups of right shoulder pain about four times per month.  The Veteran has moderate functional impairment in that he has difficulty lifting heavy objects, typing, and raising his arm overhead.  Examination of the right shoulder revealed forward flexion to 120 degrees; abduction to 100 degrees; and internal and external rotation to 40 degrees.  There is no objective evidence of pain or additional limitation of motion following repetitive use.  There is no evidence of joint ankylosis.  X-rays of the right shoulder showed no evidence of acute dislocation or fracture; contour deformity of distal tip of right clavicle suggesting a shortening of the right clavicle, and widening of right acromioclavicular joint, all of which may represent post-surgical change, and is grossly stable; and degenerative changes.  The examiner diagnosed the Veteran with contour deformity of the distal tip of the right clavicle, post-surgical changes to the right shoulder, and degenerative arthritis of the right shoulder.  The right shoulder disability presented moderate to severe effects on the Veteran's daily activities, except bathing and toileting.  

The Board has carefully reviewed the record but finds that an increased evaluation is not warranted for the Veteran's service-connected right shoulder disability.  The evidence shows that the Veteran's right shoulder disability is primarily manifested by pain, stiffness, arthritic changes, and some limitation of motion.  Significantly however, there is no evidence of fibrous union of the right humerus to warrant a higher evaluation under Diagnostic Code 5202.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, without evidence of disability comparable to intermediate ankylosis of the scapulohumeral articulation, a higher evaluation is not warranted under Diagnostic Code 5200.  The July 2010 VA examination report specifically indicates that ankylosis has not been demonstrated.  Similarly, without evidence of limitation of motion of the right arm to 25 degrees from the side, a higher evaluation is not warranted under Diagnostic Code 5201.  

The Board acknowledges the Veteran's complaints of pain upon range of motion testing, and the fact that his right shoulder disability moderately to severely affects his usual daily activities.  He also reports having up to 4 flare-ups of right shoulder pain per month.  Notwithstanding, even considering the functional impact of factors such as pain, stiffness, and flare-ups, the Veteran's right shoulder motion still well exceeds 25 degrees from the side.  Further, while pain was exhibited on range of motion testing during the VA C&P examinations, there was no evidence of additional pain or other additional limitation on repetitive use.  As such, the Board finds that the 30 percent evaluation already assigned appropriately reflects the extent of pain and functional impairment that the Veteran experiences as a result of his service-connected right shoulder disability because although the most recent VA examination shows that he had forward flexion to 120 degrees; abduction to 100 degrees, which is consistent with the other pertinent evidence of record, a 30 percent rating requires limitation of motion to 45 degrees. 

The evidence of record also reflects that the Veteran has a tender surgical scar on his right shoulder; however, the Veteran is already in receipt of a 10 percent evaluation for that scar.    

Based on the foregoing, there is no evidence to support an evaluation in excess of 30 percent for the Veteran's service-connected right shoulder disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right shoulder disability.  Such disability is primarily productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for a status-post arthroscopy of the right (major) shoulder is denied.






REMAND

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id.  at 454.

As indicated in the July 2010 VA examination report and noted by the Veteran's representative in April 2011 written argument, the Veteran reported missing days of work due to his service-connected right shoulder disability.  Moreover, in a September 2004 statement, the Veteran asserted that his "overall rating" should be 100 percent.

Although the Court has determined that a claim for TDIU is part of the Veteran's claim for an increased rating currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his right shoulder disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  Then adjudicate the Veteran's TDIU claim.  If the benefit sought is denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


